Outon, J.
This action was brought to set aside certain tax sales and certificates on the ground of void assessments. At the close of the trial the appellant moved for a stay of proceedings until a reassessment could he made, which was refused, and judgment was rendered for the relief demanded in the complaint. The learned counsel on both sides agree that this was erroneous. Single v. Town of Stettin, 49 Wis., 645; Monroe v. Ft. Howard, 50 Wis., 228.
By the Oowrt.— The judgment of the circuit "court is reversed, and the cause remanded with direction to stay all proceedings in the action until a reassessment of the property in said city can.be had according to section .12105, R. S., as amended by chapter 255, Laws of 1879.